EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Sean Ambrosius, on 10/26/20.
The application has been amended as follows: 
Claim 1 should be amended to recite:
A brake pad, comprising:
a backplate;
a friction pad made of a friction material;
wherein a passageway 
a thermoelectric generator (TEG) module comprising p-doped and n-doped semiconductor elements that are positioned in the passageway 
a first heat exchanger, the first heat exchanger positioned in the passageway 
a second heat exchanger, the second heat exchanger positioned in the passageway , the TEG module positioned between the first heat exchanger and the second heat exchanger in the axial direction of the passageway,
wherein an inner end of the first heat exchanger that faces the second heat exchanger is configured to engage a surface disposed within the passageway to relieve pressure on the p-doped and n-doped semiconductor elements of the TEG module from braking action of the brake pad. 
Claim 2 should be amended to recite:
The brake pad according to claim 1, wherein the passageway comprises a through-hole in the backplate and the TEG module is entirely positioned within the through-hole.
Claim 7 should be amended to recite:
The brake pad according to claim 1, wherein the passageway comprises , and the first heat exchanger is disposed within the channel.
Claim 12 should be amended to recite:
The brake pad according to claim 7, wherein [[an]] the inner end of the first heat exchanger comprises a narrowed portion, a widened portion and a lip, wherein the surface within the passageway comprises a corresponding lip, and the lip of the first heat exchanger engages with [[a]] the corresponding lip 
Claim 19 should be amended to recite:
A method of modifying a spigot hole of an existing brake pad to include a TEG module, comprising:
obtaining a brake pad, the brake pad comprising a backplate with the spigot hole and a friction pad of a friction material;
forming a first cylindrical end section having a first diameter within the backplate, wherein the first end section may comprise [[a]] an original diameter of the spigot hole;
forming an intermediate cylindrical section having a second diameter within the backplate, the second diameter being greater than the first diameter, the intermediate cylindrical section being axially aligned with the spigot hole;
forming a second cylindrical end section having a third diameter within the backplate, the third diameter being greater than the second diameter, the second cylindrical end section being axially aligned with the spigot hole;
forming a channel within the friction material of the friction pad, the channel axially aligned with the spigot hole such that a passageway in the brake pad comprises the spigot hole and the channel;
inserting a first heat exchanger within the channel; 
inserting the TEG module within the backplate; and 
inserting a second heat exchanger within the second cylindrical end section, the first and second heat exchangers thermally contacting the TEG module,
wherein the TEG module is positioned between the first heat exchanger and the second heat exchanger in the axial direction of the passageway,
wherein an end of the first heat exchanger that faces the second heat exchanger is configured to engage a surface disposed within the passageway to relieve pressure on the TEG module from braking action of the brake pad.


Claims 1-5, 7-15 and 17-22 are allowed


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 8, 2021